Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 7/13/21 has been entered. Claims 1-19 remain pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 4/14/21. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant asserts that Lapetina does not teach an electronic igniter between the burner and the apertures. 
Examiner asserts that this orientation is shown in Figures 3 and 5 which were replicated in Applicants Remarks. The igniter is between at least partially in the vertical direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 20080128032 to Lapetina et al. (Lapetina) in view of U.S. Patent 9004017 to Narita (Narita).
Regarding claim 1, Lapetina teaches a heating element comprising a gas-fired burner (55, Figure 5, Paragraph 025), a coil provided proximal to the gas-fired burner (85, Figure 5), and a housing at least partially surrounding the coil (65 is the wall of the heat exchanger, Figure 5); an electronic igniter operable to ignite the burner (73 and/or 74, Figure 5, Paragraph 026); a vented cover member comprising: a planar portion with a plurality of apertures (66, Figure 5, apertures shown in Figure 3), the planar portion being operable to prevent impact and contact with at least the igniter (side portion shown in Figure 3 performs this function), and the plurality of apertures being operable to dissipate heat from the heating element (holes shown in Figure 3); wherein each of the plurality of sidewalls extend at an angle relative to the planar portion (side walls and top and/or top and bottom walls extending as shown in Figures 2-5).
Lapetina is silent on wherein the angle is an oblique angle (shown in Figure 1 with the shell surrounding the combustion chamber 2). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lapetina with the teachings of Narita to provide wherein the angle is an oblique angle. Doing so would provide a simple change in shape and allow for a more desirable design, minimize sharp corners, and reduce the amount of fluid that can pool on top of the device.
Regarding claim 2, Lapetina teaches further comprising an exhaust member that directs an exhaust gas away from the burner and into an ambient environment (67 and 76, Figure 5).
Regarding claim 3, Lapetina teaches wherein the vented cover member comprises an exhaust aperture (hole in which 76 extends through), and the exhaust member extends through the exhaust aperture (shown in Figure 5).
Regarding claim 4, Lapetina teaches wherein each of the plurality of apertures of the planar portion are smaller than the exhaust aperture (shown in Figures 2-5).
Regarding claim 5, Lapetina teaches wherein an upper portion of the heating element comprises a control board and a first volume is defined by the control board and the vented cover member (wall shown in Figure 4 with control members), and wherein an igniter is provided within the first volume (73 and 74, Figure 5). 
Regarding claim 6, Lapetina is silent on wherein each of the plurality of apertures of the planar portion comprise an open area of not more than approximately four-square inches. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wherein each of the plurality of apertures of the planar portion comprise an open area of not more than approximately four-square inches since such a modification would be simply a change in size of the device or protect against particular sized debris from entering the unit and/or to allow desired airflow to the unit and doing so would result in different scale but no change in performance.  (In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)).
Regarding claim 7, Lapetina is silent on wherein the vented cover member is formed from a single sheet of material although it appears to show this orientation. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wherein the vented cover member is formed from a single sheet of material, since it has been held that use of a one piece 
Regarding claim 14, Lapetina teaches a heating element comprising a burner (55, Figure 5), a fluid conduit (85, Figure 5), and a housing (66, Figure 5); a vented cover member operable to protect components of the heating element and allow for the exhaust of at least one of heat and gas (67, Figure 5); the vented cover member comprising a convex member that provides a substantially enclosed internal volume when the vented cover member is secured to the heating element (67, Figure 5); and wherein the vented cover member comprises a plurality of apertures operable to allow for exhaust of at least one of heat and gas from the substantially enclosed internal volume (inlet at the bottom and outlet at the top) further comprising an electronic igniter (73 and/or 74, Figure 5, Paragraph 0026), wherein the electronic igniter is positioned between the burner and the apertures (shown in Figure 1).
Regarding claim 17, Lapetina teaches comprising an exhaust stack that directs an exhaust gas away from the burner and into an ambient environment (76, Figure 5).
Regarding claim 19, Lapetina is silent on wherein the vented cover member is formed from a single sheet of material although it appears to show this orientation. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wherein the vented cover member is formed from a single sheet of material, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).

Claims 8-13, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapetina in view of Narita and U.S. D612040 to Daniels (Daniels).
Regarding claim 8, Lapetina teaches a heating element comprising a burner (55, Figure 5) and a housing at least partially surrounding the burner (66, Figure 5); a vented cover member provided on one 
Lapetina is silent on the vented cover member comprising a planar portion with a plurality of apertures, and a plurality of sidewalls extending at an angle relative to the planar portion; and wherein the planar portion and the plurality of sidewalls provide a substantially enclosed internal volume when the vented cover member is secured to the heating element, although it appears that a grating is provided in Figure 2 it is not clear if this is a grating or not and wherein the electronic igniter is positioned between the burner and the apertures as claimed.
Daniels teaches the vented cover member comprising a planar portion with a plurality of apertures (top surface shown in Figure 1), and a plurality of sidewalls extending at an angle relative to the planar portion (sidewalls extending from the planar portion shown throughout the figures); and wherein the planar portion and the plurality of sidewalls provide a substantially enclosed internal volume when the vented cover member is secured to the heating element (shown in figures 1-5). The vented cover member can be achieved through simply using Daniels as the entire vented cover member or by modifying the structure of 67 and 76 of Lapetina to provide the device of Daniels on top of that structure to provide the entire structure of Daniels and 67 and 76 of Lapetina to be the cover member.
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lapetina with the teachings of Daniels to provide the vented cover member comprising a planar portion with a plurality of apertures, and a plurality of sidewalls extending at an angle relative to the planar portion; and wherein the planar portion and the plurality of sidewalls provide a substantially enclosed internal volume when the vented cover member is secured to the heating element which would also 
Regarding claim 9, Lapetina is silent on wherein at least one of the plurality of sidewalls comprises an exhaust aperture, and wherein the exhaust aperture is operable to vent at least one of heat and gas from the burner.
Daniels teaches wherein at least one of the plurality of sidewalls comprises an exhaust aperture, and wherein the exhaust aperture is operable to vent at least one of heat and gas from the burner (passageway shown on the side in Figure 1).
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lapetina with the teachings of Daniels to provide wherein at least one of the plurality of sidewalls comprises an exhaust aperture, and wherein the exhaust aperture is operable to vent at least one of heat and gas from the burner. Doing so would protect the interior of the device from falling objects.
Regarding claim 10, the modified device Lapetina teaches wherein the heat exchanger comprises a first internal volume and a second internal volume, the first internal volume being at least partially defined by the vented cover member and an upper portion of the housing (shown in Figure 5, area starting at the top surface of burner, 55, and above), and the second internal volume is provided within the housing (area at 55 and below, Figure 5); and wherein an igniter is provided within the first internal volume and the vented cover member is operable to exhaust at least one of heat and gas from the first internal volume (igniter, 73 and 74 extend above 55); and wherein the burner is provided within the second internal volume and the exhaust aperture is operable to vent at least one of heat and gas from the second volume (shown in Figure 5).
Regarding claim 11, the modified device of Lapetina teaches wherein the device comprises at least one of steel and aluminum (Paragraph 0007 of Lapetina) and the vented cover member was taught above.
Regarding claim 12, the modified device of Lapetina is silent on wherein the vented cover member is formed from a single sheet of material although it appears to show this orientation. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wherein the vented cover member is formed from a single sheet of material, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).
Regarding claim 13, the modified device of Lapetina teaches wherein at least one of the plurality of sidewalls is provided at an angle of at least 30 degrees relative to the planar member (67 shown in Figures 2-5 of Lapetina and/or the sidewalls of Daniels).
Regarding claim 15, Lapetina is silent on wherein the housing comprises a substantially cylindrical housing, and wherein the vented cover member comprises a covering for the housing.
Daniels teaches wherein the vented cover member comprises a covering for the housing (Figure 1 is a vented cover member that covers an outlet as shown in Figure 7 which corresponds to outlet 76 of Lapetina. 
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lapetina with the teachings of Daniels to provide wherein the vented cover member comprises a covering for the housing. Doing so would protect the interior of the device from falling objects.
One of ordinary skill in the art would recognize that changes in configuration are a matter of design choice such that using a cylindrical structure as taught by rather than the rectangular of Lapetina is obvious when the particular configuration result in no change in heating ability.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Regarding claim 16, Lapetina is silent on wherein the vented cover member comprises a first planar portion and a plurality of planar sidewalls extending from the first planar portion.

Regarding claim 18, Lapetina is silent on wherein the exhaust stack extends through the vented cover member.
Daniels teaches a vented cover member (Figure 1) which would be placed on top of the vent, 76, and 76 would extend into the vented cover member. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lapetina with the teachings of Daniels to provide wherein the exhaust stack extends through the vented cover member. Doing so would protect the interior of the device from falling objects.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        10/5/21